Blandford, Justice.
This was an action brought by the defendant in error against the plaintiff in error upon a promissory note, to which action defendant pleaded payment. A verdict was had for the plaintiff in the court below. Plaintiff in error moved for a new trial, which was refused ; and this refusal of the court to grant a new trial is excepted to, and error is assigned thereon. The grounds in the motion for a new trial were as follows : (1 and 2) Verdict of the jury contrary to law and the evidence ; (3) that the court erred in its entire charge to the jury; and (4) that the court erred in a certain specified charge, which last ground was not approved by the court or verified.
1. The third ground in the motion, that the court erred in its entire charge to the jury, we do not think *506is well-taken, because some portions of the same are correct, and it is doubtful if the whole charge itself is not correct; and even if a portion thereof was incorrect, we could not notice such error in such an assignment.
2. The fourth ground of the motion not being verified, we decline to notice the same.
3. In looking at the evidence in the case, we are satisfied that the verdict of the jury was right, and that there was no error in refusing to grant this motion for a new trial. Judgment affirmed.